In a habeas corpus proceeding pursuant to section 72 of the Domestic Relations Law to determine the visitation rights of the petitioner grandparents, petitioners appeal from a judgment of the Family Court, Orange County, dated September 5, 1975, which, after a hearing, inter alia dismissed the proceeding. Judgment reversed, on the law, without costs, writ sustained, and matter remanded to the Family Court for further proceedings consistent herewith. Animosity between the mother of the children and their grandparents is not a proper basis for the denial of visitation privileges to the grandparents; nor is it a proper yardstick by which to measure the best interests of the children. Accordingly, the instant writ should have been sustained. We have remanded the matter to the Family Court to fix the visitation privileges of the grandparents. Gulotta, P. J., Latham, Margett, Damiani and Christ, JJ., concur.